            Case 3:21-cv-01087-MPS Document 1 Filed 08/11/21 Page 1 of 11




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

 Charles Lesser, individually and on behalf of all others
 similarly situated,                                                    C.A. No:
                                           Plaintiff,
                                                                         CLASS ACTION COMPLAINT

                                                                          DEMAND FOR JURY TRIAL




        -v.-
 ABC Financial Services, Inc.
 and John Does 1-25

                                       Defendant(s).

                                           COMPLAINT

       Plaintiff Charles Lesser (hereinafter, “Plaintiff”) brings this Class Action Complaint by and

through his attorneys, Stein Saks PLLC, against Defendant ABC Financial Services, Inc.

(hereinafter “Defendant ABC”), individually and on behalf of a class of all others similarly situated,

pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon information and belief of

Plaintiff’s counsel, except for allegations specifically pertaining to Plaintiff, which are based upon

Plaintiff's personal knowledge.



                                        INTRODUCTION

       1.       Congress enacted the Fair Debt Collection Practices Act (“FDCPA”) in 1977 in

   response to the "abundant evidence of the use of abusive, deceptive, and unfair debt collection

   practices by many debt collectors." 15 U.S.C. §1692(a). At that time, Congress was concerned

   that "abusive debt collection practices contribute to the number of personal bankruptcies, to


                                                  1
        Case 3:21-cv-01087-MPS Document 1 Filed 08/11/21 Page 2 of 11




material instability, to the loss of jobs, and to invasions of individual privacy." Id. Congress

concluded that "existing laws…[we]re inadequate to protect consumers," and that "'the effective

collection of debts" does not require "misrepresentation or other abusive debt collection

practices." 15 U.S.C. §§ 1692(b) & (c).

   2.       Congress explained that the purpose of the Act was not only to eliminate abusive

debt collection practices, but also to "insure that those debt collectors who refrain from using

abusive debt collection practices are not competitively disadvantaged." Id. § 1692(e). After

determining that the existing consumer protection laws ·were inadequate. Id. § l692(b),

Congress gave consumers a private cause of action against debt collectors who fail to comply

with the Act. Id. § 1692k.

                                JURISDICTION AND VENUE

   3.       The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over any state law claims in this

action pursuant to 28 U.S.C. § 1367(a).

   4.       Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as the

Plaintiff resides here as well as where a substantial part of the events or omissions giving rise to

the claim occurred.

                                   NATURE OF THE ACTION

   5.       Plaintiff brings this class action on behalf of a class of Connecticut consumers under§

1692 et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt

Collections Practices Act ("FDCPA"), and

   6.       Plaintiff is seeking damages and declaratory relief.

                                            PARTIES



                                               2
        Case 3:21-cv-01087-MPS Document 1 Filed 08/11/21 Page 3 of 11




   7.       Plaintiff is a resident of the State of Connecticut, County of New Haven, residing at

9 Hewlett Street, Waterbury, Connecticut 06710.

   8.       Defendant ABC is a "debt collector" as the phrase is defined in 15 U.S.C.

§ 1692(a)(6) and used in the FDCPA with an address at 8320 Highway 107, Sherwood, AR,

72116 and can be served upon their agent, CT Corporation System at 3800 N Central Ave, Ste

460, Phoenix, AZ 85012.

   9.       Upon information and belief, Defendant ABC are companies that use the mail,

telephone, and facsimile and regularly engage in business the principal purpose of which is to

attempt to collect debts alleged to be due another.

   10.      John Does l-25, are fictitious names of individuals and businesses alleged for the

purpose of substituting names of Defendants whose identities will be disclosed in discovery and

should be made parties to this action.

                                     CLASS ALLEGATIONS

   11.      Plaintiffs bring this claim on behalf of the following case, pursuant to Fed. R. Civ.

P. 23(a) and 23(b)(3).

   12.      The Class consists of:

            a. all individuals with addresses in the State of Connecticut;

            b. to whom Defendant ABC sent a letter;

            c. attempting to collect a consumer debt;


            d. to whom Defendant, in response to a consumer’s request for debt validation and

               dispute of the debt;

            e. did not properly respond to the validation request and continued collection

               efforts;


                                              3
          Case 3:21-cv-01087-MPS Document 1 Filed 08/11/21 Page 4 of 11




               f. which letter was sent on or after a date one (1) year prior to the filing of this

                   action and on or before a date twenty-one (21) days after the filing of this action.

       13.     The identities of all class members are readily ascertainable from the records of

Defendant and those companies and entities on whose behalf it attempts to collect and/or have

purchased debts.

       14.     Excluded from the Plaintiff Class are the Defendant and all officers, members,

partners, managers, directors and employees of the Defendant and their respective immediate

families, and legal counsel for all parties to this action, and all members of their immediate families.

       15.     There are questions of law and fact common to the Plaintiff Class, which common

issues predominate over any issues involving only individual class members. The principal issue is

whether the Defendant’s written communication to consumers, in the forms attached as Exhibit A,

violate 15 U.S.C. §§ 1692g.

       16.     The Plaintiff’s claims are typical of the class members, as all are based upon the same

facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the Plaintiff

Class defined in this complaint. The Plaintiff has retained counsel with experience in handling

consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff nor his attorneys

have any interests which might cause them not to vigorously pursue this action.

       17.     This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a well-

defined community interest in the litigation:

               a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

                   that the Plaintiff Class defined above is so numerous that joinder of all members

                   would be impractical.



                                                   4
         Case 3:21-cv-01087-MPS Document 1 Filed 08/11/21 Page 5 of 11




              b. Common Questions Predominate: Common questions of law and fact exist as

                  to all members of the Plaintiff Class and those questions predominance over any

                  questions or issues involving only individual class members. The principal issue

                  is whether the Defendant’s written communication to consumers, in the forms

                  attached as Exhibit A, violate 15 U.S.C. § 1692g.

              c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

                  The Plaintiff and all members of the Plaintiff Class have claims arising out of the

                  Defendant’s common uniform course of conduct complained of herein.

              d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

                  class members insofar as Plaintiff has no interests that are adverse to the absent

                  class members. Plaintiff is committed to vigorously litigating this matter.

                  Plaintiff has also retained counsel experienced in handling consumer lawsuits,

                  complex legal issues, and class actions. Neither the Plaintiff nor counsel have

                  any interests which might cause them not to vigorously pursue the instant class

                  action lawsuit.

              e. Superiority: A class action is superior to the other available means for the fair

                  and efficient adjudication of this controversy because individual joinder of all

                  members would be impracticable. Class action treatment will permit a large

                  number of similarly situated persons to prosecute their common claims in a single

                  forum efficiently and without unnecessary duplication of effort and expense that

                  individual actions would engender.

       18.    Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

is also appropriate in that the questions of law and fact common to members of the Plaintiff Class



                                                 5
          Case 3:21-cv-01087-MPS Document 1 Filed 08/11/21 Page 6 of 11




predominate over any questions affecting an individual member, and a class action is superior to

other available methods for the fair and efficient adjudication of the controversy.

       19.     Depending on the outcome of further investigation and discovery, Plaintiff may, at

the time of class certification motion, seek to certify a class(es) only as to particular issues pursuant

to Fed. R. Civ. P. 23(c)(4).


                                    FACTUAL ALLEGATIONS

       20.     Plaintiff repeats the above paragraphs as if set forth here.

       21.     Some time prior to November 12, 2020, an obligation was allegedly incurred to

Catalyst Fitness Middlebury.

       22.     The obligation arose out of a transaction in which money, property, insurance or

services, of which the subject transactions, were incurred for personal purposes, specifically a

Catalyst Fitness Middlebury gym membership.

       23.     The alleged Catalyst Fitness Middlebury obligation is a "debt" as defined by 15

U.S.C. § 1692a (5).

       24.     Catalyst Fitness Middlebury is a "creditor" as defined by 15 U.S.C.§ 1692a (4).

       25.     Upon information and belief Catalyst Fitness Middlebury contracted with the

Defendant ABC to collect the alleged debt.

       26.     Defendant collects and attempts to collect debts incurred or alleged to have been

incurred for personal, family or household purposes on behalf of creditors using the United States

Postal Services, telephone and internet.

                          Violation – November 12, 2020 Collection Letter




                                                   6
           Case 3:21-cv-01087-MPS Document 1 Filed 08/11/21 Page 7 of 11




         27.     On or about October 5, 2020, Defendant sent the Plaintiff a collection letter regarding

the alleged debt owed to Catalyst Fitness Middlebury. A copy of this letter is attached as Exhibit

A.

         28.     When a debt collector solicits payment from a consumer, it must, within five days of

     an initial communication send the consumer a written notice containing -

                 (1) the amount of the debt;

                 (2) the name of the creditor to whom the debt is owed;

                 (3) a statement that unless the consumer, within thirty days after receipt of the notice,

                 disputes the validity of the debt, or any portion thereof, the debt will be assumed to

                 be valid by the debt collector;

                 (4) a statement that if the consumer notifies the debt collector in writing within the

                 thirty-day period that the debt, or any portion thereof, is disputed, the debt collector

                 will obtain verification of the debt or a copy of the judgment against the consumer

                 and a copy of such verification or judgment will be mailed to the consumer by the

                 debt collector; and

                 (5) a statement that, upon the consumer's written request within the thirty-day period,

                 the debt collector will provide the consumer with the name and address of the original

                 creditor, if different from the current creditor. 15 U.S.C. § 1692g(a).

         29.     The FDCPA further provides that ''if the consumer notifies the debt collector in

     writing within the thirty day period . . . that the debt, or any portion thereof, is disputed . . . the

     debt collector shall cease collection . . . until the debt collector obtains verification of the

     debt . . . and a copy of such verification is mailed to the consumer by the debt collector.'' 15

     U.S.C. § 1692g(b).



                                                     7
         Case 3:21-cv-01087-MPS Document 1 Filed 08/11/21 Page 8 of 11




       30.     In response to this initial communication letter, Plaintiff asserted his “g-notice”

   rights, and disputed in writing via email sent to Defendant on October 5, 2020.

       31.     Despite Plaintiff’s dispute of the debt and request for validation in accordance with

   15 U.S.C. §1692g, Defendant did not properly validate the debt and continued collection

   activities by sending another letter on November 12, 2020 and making phone calls to Plaintiff

   on December 8, 2020.

       32.     Defendant was required to cease collection until the Plaintiff was provided with

   proper validation of the alleged debt.

       33.     Defendant failed to honor the validation request and continued collection efforts.

       34.     Defendants’ collection efforts with respect to this alleged debt from Plaintiff caused

   Plaintiff to suffer concrete and particularized harm, inter alia, because the FDCPA provides

   Plaintiff with the legally protected right to be not to be misled or treated unfairly with respect to

   any action for the collection of any consumer debt.

       35.     Defendants’ deceptive, misleading and unfair representations with respect to its

   collection efforts were material misrepresentations that affected and frustrated Plaintiff's ability

   to intelligently respond to Defendants’ collection efforts because Plaintiff could not adequately

   respond to Defendants’ demand for payment of this debt.

       36.     Defendants’ actions created an appreciable risk to Plaintiff of being unable to

   properly respond or handle Defendants’ debt collection.

       37.     Because of this, Plaintiff expended time, money, and effort in determining the proper

course of action.

       38.     These violations by Defendants were knowing, willful, negligent and/or intentional,

and Defendants did not maintain procedures reasonably adapted to avoid any such violations.



                                                  8
      Case 3:21-cv-01087-MPS Document 1 Filed 08/11/21 Page 9 of 11




    39.     As a result of Defendant’s deceptive, misleading and false debt collection practices,

Plaintiff has been damaged.



                                  COUNT I
          VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                            15 U.S.C. §1692g et seq.


    40.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

    above herein with the same force and effect as if the same were set forth at length herein.

    41.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

    violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692g.

    42.     Pursuant to 15 U.S.C. §1692g(b), If a consumer notifies the debt collector in

writing, within the thirty-day validation period, a debt collector shall cease collection of the

debt until the debt collector obtains verification of the debt.

    43.     The Defendant violated said section by continuing collection activities after

Plaintiff asserted his “g notice” rights.

    44.     Defendant was required to cease collection until the Plaintiff was provided with

    validation of the alleged debt.

    45.     Defendant failed to cease collection efforts and continued collections.

    46.     Defendant failed to provide the Plaintiff with the proper form of validation prior to

continuing to collect the debt.

    47.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

conduct violated Section 1692g et seq. of the FDCPA, actual damages, statutory damages,

costs and attorneys’ fees.




                                               9
        Case 3:21-cv-01087-MPS Document 1 Filed 08/11/21 Page 10 of 11




                               DEMAND FOR TRIAL BY JURY

       48.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby

   requests a trial by jury on all issues so triable.



                                      PRAYER FOR RELIEF

WHEREFORE, Plaintiff Charles Lesser, individually and on behalf of all others similarly

situated, demands judgment from Defendant ABC as follows:


       1.      Declaring that this action is properly maintainable as a Class Action and certifying

   Plaintiff as Class representative, and Raphael Deutsch, Esq. as Class Counsel;

       2.      Awarding Plaintiff and the Class statutory damages;

       3.      Awarding Plaintiff and the Class actual damages;

       4.      Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

   expenses;

       5.      Awarding pre-judgment interest and post-judgment interest; and

       6.      Awarding Plaintiff and the Class such other and further relief as this Court may deem

   just and proper.


       Dated: August 11, 2021
                                                        Respectfully Submitted,

                                                        /s/Raphael Deutsch
                                                        Raphael Deutsch
                                                        Stein Saks, PLLC
                                                        One University Plaza
                                                        Hackensack, NJ 07601
                                                        Tel. 201-282-6500 ext. 141

                                                   10
Case 3:21-cv-01087-MPS Document 1 Filed 08/11/21 Page 11 of 11




                                   Fax 201-282-6501
                                   rdeutsch@steinsakslegal.com
                                   Attorneys for Plaintiff




                              11
